Name: Council Regulation (EEC) No 1237/89 of 3 May 1989 amending Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing
 Date Published: nan

 No L 128 / 32 Official Journal of the European Communities 11 . 5 . 89 COUNCIL REGULATION (EEC) No 1237/ 89 of 3 May 1989 amending Regulation (EEC) No 355 /79 laying down general rules for the description and presentation of wines and grape musts HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822 / 87 of 16 March 1 987 on the common organization of themarket in wine ( 1 ), as last amended by Regulation (EEC) No 1236 / 89 ( 2 ), and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas most of the table wines bearing a geographical description and words , such as those referred to in Article 2 ( 3 ) ( i ) of Regulation (EEC) No 355 / 79 ( 3 ), as last amended by Regulation (EEC) No 3485 / 87 ( 4 ), which reveal the typically regional character of these wines have become so well known on the market that there is no longer any need to make it mandatory for them to bear the words 'table wine'; whereas the said Regulation should be amended as a result , Article 1 Regulation (EEC) No 355 /79 is hereby amended as follows : 1 . Article 2 ( 1 ) ( a ) is replaced by the following : '( a ) the words "table wine", without prejudice to the second subparagraph of paragraph 3 ( i);\ 2 . The following subparagraph is added to Article 2 ( 3 ) ( i ): 'For the table wines described as referred to in the preceding subparagraph , the indication "table wine" shall not be compulsory.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1989 . For the Council The President P. SOLBES ( ») OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( 2 ) See page 31 of this Official Journal . ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p. 99 . ( 4 ) OJ No L 330 , 21 . 11 . 1987 , p. 1 .